UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-7919



LACY JERVAY TATE,

                                              Plaintiff - Appellant,

          versus


JOHNATHON A. HART; DEBRORAH CROWDER,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:06-ct-03067-H)


Submitted:   April 11, 2007                   Decided:   May 25, 2007


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Lacy Jervay Tate, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lacy Jervay Tate, a North Carolina pre-trial detainee,

seeks to appeal the district court’s order dismissing his 42 U.S.C.

§ 1983 (2000) action without prejudice.      The notice of appeal was

received in the district court shortly after the expiration of the

appeal   period.   Because   Tate   is   incarcerated,   the   notice    is

considered filed as of the date it was properly delivered to prison

officials for mailing to the court.         Fed. R. App. P. 4(c)(1);

Houston v. Lack, 487 U.S. 266 (1988).            The record does not

conclusively reveal when Tate gave the notice of appeal to prison

officials for mailing.   Accordingly, we remand the case for the

limited purpose of allowing the district court to obtain this

information from the parties and to determine whether the filing

was timely under Fed. R. App. P. 4(c)(1) and Houston v. Lack.           The

record, as supplemented, will then be returned to this court for

further consideration.



                                                                REMANDED




                                - 2 -